Opinion by
Donlon, J.
It was stipulated that the merchandise, consisting of 327 original paintings, were not classified under paragraph 1807 for the reason *466that the importer failed to file a declaration for free entry of original paintings, as required by customs regulations; that said declaration has now been filed with the collector; and that if said declaration had been received by the collector within the 90-day review period, the entry would have been reliquidated free of duty under paragraph 1807. Accepting the stipulation as an agreed statement of fact and following Anderson Art Galleries v. United States (63 Treas. Dec. 495, T. D. 46258), the claim for free entry under paragraph 1807 was sustained.